 1                                                               The Hon. Marc Barreca
                                                                 Chapter 13
 2

 3
                                       UNITED STATES BANKRUPTCY COURT
 4                                     WESTERN DISTRICT OF WASHINGTON
 5                                                           )   Chapter 13
     In re:                                                  )
 6                                                           )   No. 15-15924-MLB
     RONALD EDGAR HOWELL                                     )
 7                                                           )
     DEE LORENE SHISHIDO                                     )   DECLARATION OF CAWOOD K.
 8                                                           )   BEBOUT
                         Debtors.                            )
 9                                                           )
10
               Cawood K. Bebout declares:

11             1.        My name is Cawood K. Bebout. I am over the age of 18 and am competent to
12
     testify to the facts contained in this declaration based upon my personal knowledge.
13
               2.        I am the attorney for debtors Ronald Edgar Howell and Dee Lorene Shishido.
14

15
               3.        Attached is an itemized time record reflecting services rendered in connection

16   with the motions for contempt.
17
     I declare under penalty of perjury that the foregoing is true and correct.
18
     Dated: November 29, 2020.                                      /s/Cawood K. Bebout
19                                                                  Cawood K. Bebout
20

21

22

23

24

25

26                                                                                                              EXHIBIT 18
27

28

29

     Declaration of Cawood K. Bebout - 1                         Cawood K. Bebout WSBA #34904
                                                                 1023 S. 3rd St., Mount Vernon, WA 98273
                                                                 (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB                     Doc 70-18   Filed 11/29/20        Ent. 11/29/20 18:36:39               Pg. 1 of 3
                                             Debtor’s Motion for Contempt [Dkt. 54]
 1

 2   Date       Initials Description                                                                    Hours Amount
     05/19/2020 CKB      TC with client re letter from Navient claiming                                 0.5   $175.00
 3
                         amounts owing; forward copy of discharge to client
 4                       to send to Navient.
     05/19/2020 CKB      Follow up with client re discussions with Navient                              0.2     $70.00
 5                       regarding account.
 6   05/21/2020 CKB      Review Trustee’s records re payments of student                                1.1     $385.00
                         loan claims and proofs of claims; forward
 7                       documents to client for discussion.
 8
     05/22/2020 CKB      Research and draft motion for contempt against                                 5.0     $1,750.00
                         Navient for failure to credit payments; forward to
 9                       client for review and discussion.
     05/22/2020 CKB      Review email from client with factual background                               0.2     $70.00
10
                         and information re contacts with Navient for
11                       declaration.
     05/22/2020 CKB      Draft declaration in support of motion for contempt                            1.8     $630.00
12                       and forward to client for review.
13   05/26/2020 CKB      Finalize declaration and execute.                                              0.4     $140.00
     05/26/2020 CKB      Prepare proof of service and exbibits; file and serve                          4.3     $1,505.00
14                       motion for contempt.
15
     06/10/2020 CKB      Confer with client re payment of Navient claim                                 1.4     $490.00
                         pending decision on motion and legal issues related
16                       to motion.
     06/23/2020 CKB      File declaration of no objections.                                             0.1     $35.00
17
     06/30/2020 CKB      Email from client re additional invoices from                                  0.1     $35.00
18                       Navient.
     07/01/2019 CKB      Draft and file order for entry.                                                0.6     $210.00
19

20                                           Debtors’ Motion for Contempt [Dkt. 57]
21
     Date               Initials    Description                                                         Hours   Amount
22   07/22/2020         CKB         Confer with client re new invoices from Navient.                    0.1     $35.00
     08/09/2020         CKB         Draft motion for contempt and declaration.                          3.5     $1,225.00
23   08/10/2020         CKB         Confer with client re motion and declaration.                       0.3     $105.00
24   08/12/2020         CKB         Forward complete and final set of motion                            0.2     $70.00
                                    documents to client for review and signature of
25                                  declaration.
     08/12/2020 CKB                 Finalize and file motion for contempt; serve                        2.4     $840.00
26
                                    motion.
27   09/05/2020 CKB                 Confer with client re new invoices and letters from                 0.3     $105.00
                                    Navient and lack of response by Navient to motion.
28
     09/17/2020 CKB                 File notice of intent to argue.                                     0.1     No
29                                                                                                              Charge
     09/23/2020 CKB                 Oral argument on motion.                                            0.4     $140.00
     Declaration of Cawood K. Bebout - 2                         Cawood K. Bebout WSBA #34904
                                                                 1023 S. 3rd St., Mount Vernon, WA 98273
                                                                 (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB                     Doc 70-18   Filed 11/29/20        Ent. 11/29/20 18:36:39              Pg. 2 of 3
 1
     09/30/2020 CKB                 Draft and file ex parte order granting motion for    0.6                    $210.00
                                    contempt.
 2   11/02/2020 CKB                 Draft notice of presentation of order and supporting 3.0                    $1,050.00
                                    documents.
 3

 4   Time for attorney Cawood K. Bebout (CKB)                     26.6 @ $350.00/hr                           $9,310.00
     Time for attorney Cawood K. Bebout (CKB)                     0.1 @ NO CHARGE $                           $    0.00
 5

 6   TOTAL                                                                                                    $9,310.00

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

     Declaration of Cawood K. Bebout - 3                       Cawood K. Bebout WSBA #34904
                                                               1023 S. 3rd St., Mount Vernon, WA 98273
                                                               (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB                     Doc 70-18   Filed 11/29/20      Ent. 11/29/20 18:36:39                Pg. 3 of 3
